Scott, J.,
dissenting. This case depends on the construction of the charter of 1841, which exempted the lots and grounds beyond the (then) present limits of the city from any tax exceeding one-sixteenth of one per cent, before certain improvements therein mentioned were completed. The meaning of the act is, that the new limits shall not be taxed more than one-sixteenth of one per cent, per annum. Was the year contemplated the fiscal year, or the calendar year ? There is nothing in the law itself, which furnishes a means for the solution of this question, and we are thrown upon the city ordinances, in order to ascertain what was intended. There is nothing in the reason of the thing, which makes the year for which taxes are to be laid and collected correspondent with the fiscal year. The fiscal year of the state does not correspond with the year for which taxes are assessed and collected. The fiscal year of the city begins the day before the second Monday in April. The ordinances of the city require the assessment of the revenue to be commenced in February, thus showing that the year for taxation is different from the fiscal year. As the assessment must commence on the first of February, of the fiscal *190year, in the year within which taxes are to be laid and collected, it would be singular that the assessment should begin in February, when it is not to be completed until May. This would make the assessment run into two fiscal years, so that the taxes would be assessed partly in one fiscal year and partly in another ; whereas, it would seem that the reason of the thing is, that the assessment and collection should both be for the same year; and that can only be done consistently with the ordinances, by holding that the year contemplated is a calendar year. The extending the tax from one calendar year, so as to make it cover part of another year, was an evasion of the restriction imposed upon the power of taxing the new limits, and was, therefore, unauthorized.
The judgment, in my opinion, ought to be affirmed.